Title: To John Adams from Baptist Irvine, 7 June 1810
From: Irvine, Baptist
To: Adams, John



Sir,
Baltimore, June 7.th, 1810.

I have caused one of our papers of to-day to be forwarded to you: it contains an enquiry applicable to yourself; and, though the receipt of the paper might apprize you of the purpose for which it was sent, yet, sir, I thought it due to your station, character and consequence, to accompany “The Whig” with this note, which is written to assure you, that no disrespect was meant by the insertion of the enquiry—the writer’s motive is a fair one, the desire of obtaining (if practicable or agreeable to you,) some farther information on the subject of Miranda’s project and the designs of the British ministry; or rather, the reason why the valuable information communicated by you to the public, relative to that project, was so long withheld—to the injury, (as the writer conceived,) of Mr Jefferson’s character, and the to the danger of the commonwealth.
I am, sir, very respectfully, / Your humble Servt.

B. Irvine (Edit. Whig.)